ON SUPERVISORY WRITS TO THE FIRST JUDICIAL DISTRICT COURT, PARISH OF CADDO
PER CURIAM:
| denied. The application was not timely filed in the district court, and relator fails to carry his burden to show that an exception applies. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La. 9/5/95), 660 So.2d 1189. We attach hereto and make a part hereof the district court’s written reasons denying relief.
Relator has now fully litigated two applications for post-conviction relief in state court. Similar to federal habeas relief, see 28 U.S.C. § 2244, Louisiana post-conviction procedure envisions the filing of a successive application only under the narrow circumstances provided in La.C.Cr.P. art. 930.4 and within the limitations period as set out in La.C.Cr.P. art. 930.8. Notably, the legislature in 2013 La. Acts 251 amended that article to make the procedural bars against successive filings mandatory. Relator’s claims have now been fully litigated in accord with La.C.Cr.P. art. 930.6, and this denial is final. Hereafter, unless he can show that one of the narrow exceptions authorizing the filing of a successive application applies, relator has exhausted his right to state collateral review. The district court is ordered to record a minute entry consistent with this per curiam.
Johnson, C.J., n.s.
Attachment
i,STATE OF LOUISIANA VERSUS JERRY LEE WILLIAMS
NUMBER: 246,465; SECTION 4
FIRST JUDICIAL DISTRICT COURT
CADDO PARISH, LOUISIANA
RULING
On March 23, 2007, Petitioner, JERRY LEE WILLIAMS, was found guilty, by a jury, of one count of Second Degree Murder and one count of Attempted Second Degree Murder. Whereupon, on May 15, 2007, the Petitioner was sentenced as to count # 1, Second Degree Murder, life imprisonment at hard labor and committed to the Louisiana Department of Corrections, subject to the conditions provided by law. The Court sentenced the Petitioner as to count # 2, Attempted Second Degree Murder, to be confined at hard labor for a period of thirty-seven (37) years and committed to the Louisiana Department of Corrections, subject to the conditions provided by law. The Court ordered costs paid through the inmate banking system, each sentence to be served without benefit of probation, parole, or suspension of sentence, to be served concurrently with each other, with credit given for time served. The Court informed Petitioner of his right *713to appeal and of his right to post-conviction relief proceedings.
On appeal, the Petitioner’s sentences and convictions were affirmed by the Second Circuit Court of Appeal and the Louisiana Supreme Court denied writs. State v. Williams, 42,914 (La. App. 2 Cir. 1/9/08), 974 So.2d 157, writ denied, 2008-0465 (La. 9/26/08), 992 So.2d 983.
The subject of this ruling is Petitioner’s “Second and Successive Application for Post-Conviction Relief Review In Interest of Justice Art. 930.4 Actual Innocence— Schlup v. Delo, 513 U.S. 298, 115 S.Ct. 851, 130 L.Ed.2d 808 (1995)” filed April 10, 2015. Although the motion is file stamped April 10, 2015, this office did not receive notice of the motion until Petitioner subsequently filed a Writ of Mandamus with the Second Circuit Court of Appeal. The District Attorney’s Office filed its “Procedural Objection and Memorandum to Application For Post-Conviction Relief’ on May 5, 2015.
^Petitioner’s current application is untimely. To be considered, an application for post-conviction relief must be filed within two years of the conviction. La. C. Cr. P. Art. 930.8. The conviction in this case has been final since 2008 and Petitioner has not satisfied an exception to the two-year time limitation for seeking post-conviction relief.
For the foregoing reasons, Petitioner’s “Second and Successive Application for Post-Conviction Relief Review In Interest of Justice Art. 930.4 Actual Innocence— Schlup v. Delo, 513 U.S. 298, 115 S.Ct. 851, 130 L.Ed.2d 808 (1995)” filed April 10, 2015 is DENIED. The Clerk of Court is directed to provide a copy of this Ruling to the Petitioner, his custodian and the District Attorney.
RENDERED, READ AND SIGNED this 21st day of July, 2015, in Shreveport, Caddo Parish, Louisiana.
/s/ RAMONA L. EMANUEL DISTRICT JUDGE
SERVICE INFORMATION:
Jerry L. Williams # 523820 General Delivery Louisiana State Penitentiary Angola, Louisiana, 70712 Caddo Parish District Attorney’s Office